NOT PRECEDENTIAL

 UNITED STATES COURT OF APPEALS
      FOR THE THIRD CIRCUIT
           _____________

           No. 14-1128
          _____________

        SELVIA ZAKLAMA,
                      Appellant

                v.

COMMISSIONER OF INTERNAL REVENUE


          _____________

           No. 14-1129
          _____________


        SELVIA ZAKLAMA
                     Appellant

                v.

COMMISSIONER OF INTERNAL REVENUE


          _____________

           No. 14-1130
          _____________


     ESMAT ZAKLAMA, Deceased
                      Appellant

                v.

COMMISSIONER OF INTERNAL REVENUE
                     On Appeal from the United States Tax Court
                          Nos. 09-9275, 09-9276, 09-9277
                       Judge: Honorable Michael B. Thornton

                     Submitted Pursuant to 3d Cir. L.A.R. 34.1(a)
                                September 11, 2014

        Before: McKEE, Chief Judge, SMITH AND SHWARTZ, Circuit Judges

                               (Filed: October 1, 2014)
                              _____________________

                                     OPINION
                               _____________________

SMITH, Circuit Judge.

      In a comprehensive memorandum opinion dated December 18, 2012, the United

States Tax Court upheld, as explained therein, the tax deficiencies and penalties

determined by the Commissioner of the Internal Revenue Service for taxable years 1992

through 1997 for Selvia Zaklama and for taxable years 1995 through 1997 for Esmat

Zaklama.   Thereafter the Tax Court ordered the parties to file computations.         The

Commissioner complied with that order. When the Zaklamas failed to do so, the Tax

Court ordered the Zaklamas to file any objections to the Commissioner’s computation by

September 10, 2013. In the absence of a response from the Zaklamas, the Tax Court

entered its decision on October 18, 2013, adopting the Commissioner’s computations.

      On November 18, 2013, the Zaklamas filed a motion for reconsideration seeking

to vacate the computations and secure additional time to submit their own computations.

The Tax Court construed the motion as a motion to vacate under Tax Court Rule 162 and


                                          2
denied it. The Court cited the failure by the Zaklamas to timely comply with its orders

and the fact that this “latest motion reflects a pattern of delay that has characterized

petitioner[s]’s prosecution of this case for many years.” This timely appeal followed.

The Zaklamas contend that the Tax Court erred because reconsideration should have been

granted so they would have additional time to submit their own computations.

      The Tax Court exercised jurisdiction under 26 U.S.C. §§ 6214 and 7442. We have

jurisdiction pursuant to 26 U.S.C. § 7482(a)(1). We review the Tax Court’s denial of the

motion to vacate for an abuse of discretion. Drobny v. Comm’r of Internal Revenue, 113
F.3d 670, 676 (7th Cir. 1997). Under the circumstances of these cases, which have been

protracted, we conclude that the Tax Court did not abuse its discretion in denying the

motion for reconsideration. We will affirm the order of the Tax Court.




                                           3